Citation Nr: 1032441	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  05-36 997	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1981 to June 
1982. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The Veteran testified before the undersigned Veterans Law Judge 
at a hearing conducted at the San Diego RO in January 2009.  A 
transcript of that hearing is of record.


FINDING OF FACT

The Veteran does not have a low back disability attributable to 
military service.


CONCLUSION OF LAW

The Veteran does not have a low back disability that is the 
result of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
attempt to obtain on behalf of the claimant, and (3) any evidence 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a claimant 
regarding the information necessary to substantiate a claim.  The 
new version of 38 CFR 3.159(b)(1), removes the portion of the 
regulation which stated that VA would request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Veteran was apprised of VA's duties to both notify and assist 
in correspondence dated in February 2008 and June 2008.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's claims, 
any timing errors have been cured by the RO's subsequent actions.  
Id.)  Specifically regarding VA's duty to notify, the 
notifications to the Veteran apprised him of what the evidence 
must show to establish entitlement to service connection, what 
evidence and/or information was already in the RO's possession, 
what additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
The Veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
service treatment records (STRs), service personnel records, VA 
and private medical records, Social Security Administration (SSA) 
records, and provided an examination in furtherance of his claim.  
The Veteran's claim was remanded by the Board in March 2009 to 
obtain records from the West Los Angeles VAMC and the La Jolla 
VAMC dated from approximately 1988 through 1994.  However, the 
West Los Angeles VAMC responded that a search had been conducted 
but they were unable to locate records through their archive 
system for the requested time frame-1988 through 1994.  See 
October 2009 letter.  In February 2010, the Veteran submitted a 
statement noting that the medical records from La Jolla were the 
same as the medical records from San Diego (which are of record), 
and that VA should proceed with the claim.  Other medical 
facilities that documented their inability to find records of the 
Veteran's treatment during the 1988 through 1994 time frame, 
despite his assertion that he was treated at those facilities 
include St. Mary's Medical Center, Comprehensive Health Center, 
Kindred Health Care, and LAC + USC Health Network.  In a June 
2009 statement, the Veteran noted that he wanted VA to proceed 
with his claim, and not to make another attempt to obtain records 
from the Los Angeles Medical Center.  In a July 2009 Report of 
Contact, the Veteran again stated that he did not have any 
records from the West Los Angeles VAMC, and requested that the 
claim move forward without the records.  Therefore, as just 
noted, the Board finds that VA has fulfilled its duty to assist 
the Veteran in obtaining records.  The AOJ contacted all 
facilities where the Veteran stated that he received treatment, 
and the Veteran himself requested that the adjudication of the 
claim proceed.

The Board notes that a VA examination with respect to the issue 
on appeal was obtained in April 2007.  38 C.F.R. § 3.159(c)(4).  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA opinion obtained in this case is adequate 
as it was predicated on consideration of the STRs and VA and 
private medical records in the Veteran's claims file, and 
addressed all of the pertinent evidence of record, including the 
in-service notations referencing problems involving the back, 
C.B., M.D.'s January 2007 opinion expressing a nexus between the 
Veteran's current low back disability and his in-service back 
problems, and the Veteran's allegations regarding continuity of 
back symptomatology since service.  Accordingly, the Board finds 
that VA's duty to assist with obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).  In summary, no duty to assist was 
unmet.

II. Service Connection

The Veteran contends that his back was injured in service during 
a training exercise, noting that he was treated numerous times 
for low back pain while on active duty.  He reported that the 
same pain still existed with the same intensity.  See August 2006 
statement by the Veteran.  Specifically, the Veteran alleges that 
he injured his back when a Jeep started to slide down a hill, and 
he along with some other Marines, jumped behind the jeep to 
prevent it from sliding, at which point he tripped and fell on a 
jack connection ball.  The Veteran reported that he has 
experienced pain with his back since this incident.  See January 
2009 Board Hearing Transcript.

The service treatment records contain several entries pertaining 
to low back pain.  A December 1981 entry noted that the Veteran 
presented complaining of low back pain (centered in his left 
upper buttock), and the examiner stated that there was no known 
injury.  The Veteran reported having this problem for the 
previous six months, and stated that it radiated down the back of 
his left thigh.  The examiner noted that there was no numbness or 
tingling present, and no bowel or bladder involvement.  The 
examiner found the Veteran's right leg to be shorter than the 
left, and assessed the Veteran with sacroiliac rotoscoliosis.  A 
few weeks later, the Veteran again presented with back pain on 
the left side of his back, buttocks and hip.  On palpation, there 
were no masses, lumps, or any rigidity found.  Pain was severe 
while standing, and the Veteran experienced relief while sitting 
down, partially slumped to the right side.  Lower back pain 
versus a urinary tract infection was to be ruled out.  A few days 
later, the Veteran again presented complaining of lower back pain 
on the left.  The examiner noted that the lower back was tender 
from L-3 down, and stated that the Veteran had been taking 
robaxin with no results.  The Veteran was again assessed with 
possible sacroiliac rotoscoliosis.  In January 1982, the Veteran 
again presented complaining of a back ache for the previous eight 
months, but he denied a history of trauma.  The examiner stated 
that the Veteran exhibited no obvious deformity, but had limited 
range of motion when bending forward and to the left side.  After 
this assessment, the Veteran was sent for a back consultation 
with Dr. H.  Dr. H. noted that the Veteran complained of pain in 
his lower lumbar area and left buttock, which radiated downward 
inside of the left thigh.  Dr. H. noted that there was no muscle 
atrophy, and assessed the Veteran with sacroiliac joint pain and 
sciatica, and performed osteopathic manipulation.  A February 
1982 discharge examination reflected a normal clinical evaluation 
for the Veteran's spine.

The first post-service evidence of a low back disability was not 
until an April 2007 x-ray was performed at the time of the 
Veteran's April 2007 VA examination.  The April 2007 x-ray found 
no evidence of degenerative disc disease but did find minimal 
facet arthropathy at L5-S1.

In a January 2007 medical opinion, C.B., M.D., opined that the 
Veteran's current lumbar spine problems were due to his 
experiences in service and that the Veteran had chronic problems 
with his lumbar spine during military service.  Dr. B. stated 
that he had reviewed the service treatment records, post-service 
medical records, imaging reports, the Veteran's lay statements 
dated in 2006, and other medical opinions and medical literature.  
Dr. B. recounted the in-service entries that pertained to the 
back, noting that the Veteran was seen in December 1981 for 
complaints of low back pain which radiated, and sacroiliac 
rotoscoliosis was noted; in January 1982 the Veteran was seen 
again for pain in the lower lumbar and lower buttock that 
radiated downward inside the thigh, and Dr. B. noted that the 
entry reflected sacral joint pain, sciatica and that osteopathic 
manipulation was done.  

Dr. B. explained that the Veteran currently had serious lumbar 
spine problems as documented by his current medical records and 
his lay statements.  It was also clear that the Veteran was shown 
to have back problems in service as he had at least four visits 
to medical professionals and was given osteopathic adjustments on 
at least two occasions by Dr. H.  Dr. B. noted that during 
service, the Veteran had months of back pain and described 
symptoms consistent with sciatica, noting that Dr. H. diagnosed 
sciatica in service in January 1982.

Dr. B. stated that it was well known that such an injury 
precipitates or accelerates the onset of the degenerative process 
of the spine, and proceeded to quote a long passage from 
Orthopedics, Principles and Their Applications, 4th Ed., Vol. 2 
Turek (1984), beginning at page 1512:

As a result, the facets become sclerosed, and the same 
changes are observed in the notches.  The facet 
articulations themselves develop degenerative changes, 
including narrowing of the joint space, loss of 
articular cartilage, sclerosis, irregularity, and 
osteophyte formation.  These changes take place over a 
number of years.  Anything that suddenly or 
continually increases the superincumbent pressure 
stresses will eventually cause the posterior fibers of 
the annulus to give way (producing a ruptured 
intervertebral disc).  The most common history is that 
of severe low back pain coming immediately after or 
within a few hours of an injury.  The pain is 
associated with muscle spasms and flattening of the 
lumbar area.  The acute attack subsides within a few 
days.  Many such attacks are the rule, each one coming 
on with a lesser amount of trauma...the course is 
essentially repeated acute strains of the lumbosacral 
junction.

Dr. B. stated that it was well known that injuries to the spine 
early in life often lead to advanced degenerative changes later 
in life due to the resultant chronic ligament laxity and spine 
instability.  Dr. B. again quoted to Turek, noting that at the 
onset, tearing of ligaments and subluxation are manifest by local 
symptoms of low back pain accentuated by the motion that 
stretches the ligaments.  Eventually, symptoms of localized 
degenerative arthritis are superimposed.  Turek, page 853.

Dr. B. noted that in his opinion, the Veteran's spine had 
undergone degeneration, as explained by Turek, above.  He opined 
that the Veteran's in-service injuries likely damaged his 
supporting ligaments, thereby weakening his spine and causing him 
to have four visits to medical staff while in service.  Dr. B. 
stated that it was likely that these early injuries caused his 
spine to fail at age 40+.  In summary, Dr. B. stated that the 
Veteran's current lumbar spine problems were due to his 
experiences and problems with his back during military service 
for the following reasons:  the Veteran entered the service fit 
for duty, he had multiple visits for lumbar spine problems, and 
now had advancing lumbar spine problems, the record does not 
contain a more plausible etiology for his spine problems, the 
Veteran has not had any inter-current injuries to his lumbar 
spine, the literature supports the nexus that Dr. B. explained, 
and no physician had provided an alternative diagnosis or natural 
history to explain the Veteran's current signs and symptoms.  

Finally, Dr. B. stated that although the record contained a 
discharge physical by Dr. R.C.W., it appeared superficial at 
best.  Dr. B. noted that there was no documentation of a physical 
examination, reflex testing, sensory testing, or any attempts at 
pain or muscle strength documentation, and noted that no imaging 
was performed.  In sum, Dr. B. stated that he had discounted the 
discharge examination for the above reasons, and the fact that 
the examination findings did not correlate with the multiple in-
service signs and symptoms and the discharge examiners did not 
provide any literature to support their opinions.

Footnotes to Dr. B.'s opinion noted that he was competent to make 
the above opinion because he was a licensed professional with 
specialized training, and had reviewed the medical record, 
reviewed the Veteran's lay statements, spoken to the Veteran on 
the phone, and examined the Veteran by way of reviewing his 
imaging study reports.

The Veteran was afforded a VA spine examination in April 2007.  
At this examination, the Veteran reported that he first developed 
back pain in 1981 when he tried to prevent a jeep from rolling 
back.  He jumped out of the vehicle and was trying to prevent it 
from rolling back with a number of other marines, and it was at 
this point that he injured his back.  The Veteran explained that 
the pain was initially severe and then was not as bad.  However, 
he reported that he developed another bout of lower back pain 
several weeks later during physical training.  The examiner, 
G.K., M.D., reviewed the file, and summarized the in-service 
notations referencing the back.  Dr. K. noted that there were no 
notes in the Computerized Patient Records System (CPRS) with 
regards to treatment of the lower back, and stated that she was 
not able to locate any treatment records created after military 
service with regards to the lower back.  Dr. K. noted that the 
file contained a letter from Dr. C.B. in which he stated that it 
was his opinion that the Veteran's current lumbar spine problems 
were due to his experiences in service from his chronic problems 
with his lumbar spine during military service.  Dr. K. noted that 
Dr. B. believed this to be the case because in his opinion, 
serious lumbar problems were documented in his current medical 
records.

G.K., M.D. diagnosed the Veteran with minimal facet arthropathy 
at L5-S1, and noted that the Veteran had no functional 
limitations with activities of daily living.  Dr. K. opined that 
after reviewing the claims file and performing a detailed history 
and physical examination, and reviewing the radiological 
evidence, as well as reviewing Dr. B.'s letter, the Veteran's 
current back condition (minimal facet arthropathy at L5-S1) was 
not caused by or a result of his previous back injury while in 
the military service.  Dr. K. explained that the Veteran's 
current x-rays showed no degenerative disc disease and only 
minimal facet arthropathy at L5-S1 which was unusual for someone 
who experienced a previous traumatic event.  Dr. K. reasoned that 
the Veteran's problem correlated better with a natural aging 
process than a previous history of trauma, explaining that more 
findings would be expected on x-ray than what was currently 
shown.  In addition, there were not other records in the claims 
file that indicated that the Veteran sought medical 
attention/treatment following service, as the record did not 
include notations in CPRS for treatment of low back pain.  

Finally, Dr. K. noted that she differed with Dr. B.'s opinion 
because there were a number of authors who believed that 
degenerative changes on x-rays were a result of the normal aging 
process, rather than a result of previous acute lumbosacral 
sprain which directly caused degenerative changes in the back.  
In fact, Dr. K. noted that there are a number of people who have 
degenerative changes on radiological studies and are entirely 
asymptomatic.  They do not seek medical attention for them and 
they are incidentally found on x-ray studies, even though a 
patient will not have necessarily pain per se in the lower back.  
Therefore, Dr. K. opined that the Veteran's current low back 
disability was not caused or a result of his previous back injury 
during his military service, noting that she reached this opinion 
after taking a detailed history and physical examination, and 
after reviewing his claims file and his current x-rays.  

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any injury or disease diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service connection 
requires (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, of 
in-service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  Further, it is not enough that an injury 
or disease occurred in service; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including arthritis, may be presumed to 
have been incurred in or aggravated by active military service if 
shown to a compensable degree within one year of separation from 
qualifying active service.  38 C.F.R. §§ 3.307, 3.309. 

Here, as shown above, the file contains conflicting medical 
opinions on the question of whether the Veteran's current low 
back disability is related to military service.  In this regard, 
the Board must analyze the credibility and probative value of the 
evidence, account for the evidence that it finds to be persuasive 
or unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  The credibility and weight to be attached to 
such opinions are within the province of the Board.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be 
placed on one examiner's opinion over another depending on 
factors such as reasoning employed by the examiners and whether 
or not, and the extent to which, they reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994).  The probative value of a medical opinion is generally 
based on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Among the 
factors for assessing the probative value of a medical opinion 
are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).  

In this case, the Board finds that Dr. B.'s January 2007 medical 
opinion is entitled to less weight than the April 2007 VA 
examiner's opinion.  This is so because Dr. B.'s opinion is 
unclear, not detailed, and employs a rationale which speaks in 
generalities instead of in the context of the Veteran's specific 
situation.  For example, he fails to identify the in-service 
injury that caused the low back pain, and more significantly, Dr. 
B. failed to diagnose the Veteran with a specific current lumbar 
spine disability, beyond stating that the Veteran had current 
lumbar spine "problems".  (This may have been because Dr. B. 
did not examine the Veteran, which is another reason that his 
opinion is given less weight than the VA examiner's.)  In spite 
of not discussing the specific in-service injury that the Veteran 
alleges caused his current back disability, nor rendering a 
diagnosis, Dr. B.  opined that the Veteran's current lumbar spine 
problems were due to his experiences in service, noting that the 
Veteran had chronic problems with his lumbar spine in service.  
To support his opinion, Dr. B. used general medical principles, 
rather than explaining his nexus opinion in the context of the 
Veteran's situation.  Specifically, Dr. B. quoted medical 
literature for the proposition that an old injury can weaken the 
spine and precipitate or accelerate the onset of the degenerative 
process of the spine.  Again, Dr. B. did not discuss what the old 
injury was, or explain what he meant by the "current 
degenerative process."  As will be explained below, the April 
2007 examiner's opinion was detailed, specific to the Veteran, 
and rendered only after determining and assessing the Veteran's 
current lumbar spine diagnosis, as well as his specific in-
service injury.

Dr. B. also supported his opinion that the Veteran's current 
lumbar spine problems were attributable to military service by 
stating that no physician had provided an alternative diagnosis 
or natural history to explain the Veteran's current signs and 
symptoms.  Again, this may have been because Dr. B. did not 
examine the Veteran.  Dr. K. in her April 2007 VA examination 
report, noted that the x-ray showed no evidence of degenerative 
disc disease, but rather only minimal facet arthropathy at L5-S1, 
which was unusual for someone who experienced a previous 
traumatic event.  Dr. K. concluded that the findings in fact 
correlated better with a natural aging process than with a 
history of trauma.  In other words, Dr. K. explained the signs 
and symptoms noted by Dr. B. by ordering x-rays and evaluating 
the x-ray results.

Finally, Dr. B. reported that he examined the post-service 
medical records, and apparently found that the Veteran 
"currently had serious lumbar spine problems" documented in his 
current medical records.  However, he did not discuss what 
serious lumbar spine problems were documented in the post-service 
treatment records, and in fact, after reviewing the file, the 
Board does not see any evidence of documented lumbar spine 
problems until the April 2007 x-ray found minimal facet 
arthropathy at L5-S1.  Regardless of whether minimal facet 
arthropathy denotes "serious lumbar spine problems", Dr. B.'s 
failure to specifically describe what serious problems he was 
referring to, weakens his statement, fosters a lack of clarity, 
and calls into question how thoroughly he reviewed the claims 
file.  Further, in a footnote to his January 2007 opinion, Dr. B. 
noted that he had not examined the Veteran in person, but did 
speak to the Veteran on the phone, review imaging study reports, 
pertinent positive and  negative medical data, and other 
physicians' professional medical opinions.  However, in 
determining that the Veteran's current lumbar spine problems were 
attributable to military service, Dr. B. did not describe a 
single imaging study, nor did he describe other professional 
medical opinions relating to this case that he had reviewed or 
relied on in making his determination.

In summary, Dr. B. spoke in generalities, quoting medical 
literature to support his opinion that a lumbar spine disability 
was related to the in-service notations referencing lumbar spine 
complaints.  However, Dr. B. did not discuss the specific in-
service injury (although the Veteran reported several times that 
he injured his back while trying to keep a jeep from sliding down 
a hill), nor did Dr. B. provide a current lumbar spine diagnosis.  
Instead, he generalized, stating that the Veteran's "current 
lumbar spine problems" were due to his "experiences in 
service."  As noted above, although Dr. B. found serious lumbar 
spine problems documented in the Veteran's current medical 
records, he did not specify what these records were, and in fact, 
this is simply not the case.  The first post-service evidence of 
a lumbar spine disability was not until the 2007 x-ray found 
evidence of minimal facet arthropathy at L5-S1.  Before 2007, 
although the record contains voluminous treatment records, the 
records pertain primarily to psychiatric treatment and chest 
pain.  The Veteran was not seen for such problems related to the 
back.

In contrast, Dr. K.'s (the April 2007 VA examiner) opinion was 
detailed and thorough.  See Prejean v. West, 13 Vet. App. at 448-
9.  She interviewed and examined the Veteran in person, and took 
a thorough history.  Her opinion included the Veteran's report of 
how he injured his back in service (trying to prevent a jeep from 
rolling back), and also included a diagnosis of minimal L5-S1 
facet arthroscopy.  She provided a complete explanation that was 
specific to the Veteran, for her opinion that the Veteran's 
current back disability-(minimal facet arthropathy at L5-S1) was 
not caused by or a result of his previous back injury while in 
the military service.  Specifically, Dr. K. explained that the x-
rays showed no degenerative disc disease but only minimal facet 
arthropathy at L5-S1 which was unusual for someone who 
experienced a previous traumatic event.  Dr. K. noted that this 
type of disability correlated better with a natural aging process 
rather than a history of trauma, stating that more findings on x-
ray would be expected than what was currently found if the 
Veteran's current lumbar spine disability was in fact the result 
of a previous traumatic event.  Further, unlike Dr. B.'s 
determination that the record showed evidence of serious post-
service lumbar spine problems, Dr. K. correctly commented on the 
lack of treatment since the in-service notations of back pain, 
stating that there were no other records in the claims file that 
indicated that the Veteran sought medical attention/treatment 
following service-explaining that there were no records in the 
CPRS for treatment of lower back pain.  Dr. K. took a detailed 
history and physical examination.  Therefore, because the April 
2007 VA examiner supported her findings with a detailed report 
and clear rationale, which was specific to the Veteran's 
situation, the Board affords this opinion greater probative 
value. 

Finally, although the Board acknowledges that the Veteran is 
competent to describe his back pain, as back pain is a symptom 
readily observable by a lay person, see Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), the Board questions the 
credibility of the Veteran's statement regarding experiencing 
back pain since discharge from service.  Significantly, the 
Veteran's February 1982 discharge examination reflected a normal 
clinical evaluation for the Veteran's spine, and the earliest 
post-service medical records are dated in the late 1980's/early 
1990's but do not mention complaints or treatment for back pain.  
Specifically, records from the County of San Diego Mental Health 
Services dated from October 1987 through November of 1998, only 
discuss the Veteran's psychiatric problems; and records from the 
San Diego VA medical center dated in the early 1990's, also focus 
on treatment pertaining to the Veteran's psychiatric disability, 
but do not mention complaints or treatment for low back pain.  In 
fact, in a March 1992 Service Treatment plan, only two years 
after filing for service connection for a low back disability, 
the Veteran did not report any musculoskeletal system problems.  
See March 1992 Service Treatment Record.  Further, on a March 
1992 recreation therapy intake assessment form, when the Veteran 
was asked about his physical limitations, he only put down a hip 
problem, and again did not mention his back.  The records also 
show evidence of a cardiology consultation in July 2003, where a 
list of physical problems included a right broken femur, left 
carpal tunnel, chest pain, hypertensive cardiovascular disease, 
and mentioned the Veteran's history of ethanol, nicotine, and 
methamphetamine abuse, but did not mention any past history 
related to the Veteran's back.

Further, in a May 1991 request for reconsideration of the 
Veteran's denial for Supplemental Security income, the Veteran 
stated that he did not agree with the denial of his disability 
determination because he had liver problems, a rod running down 
his right hip, and paranoid schizophrenia with anti-social 
behavior.  He did not list a lower back disability as one of his 
problems.  Records from Mercy Health Care in San Diego dated in 
1997, pertain to right-sided chest pain; records from Kaiser 
Permanente dated in 1998 pertain to chest pain; and records from 
the Pacific Burnett Medical Clinic dated from 2002 through 2006 
pertain to the Veteran's mental health.  There is no reference 
made to back problems in any of these treatment records dated 
from 1990 through 2006.  In sum, despite treatment records dated 
in the 1990's, none of these records show complaints related to 
the Veteran's back, even though the Veteran has said that he was 
treated.  On more than one occasion, the Veteran reported 
physical problems but did not even mention his back.  Further, 
the February 1982 discharge examination showed a normal clinical 
evaluation for the Veteran's spine.  As such, the Board does not 
find the Veteran's statements that he experienced back pain 
continuously since service to be credible.

Here, due to the lack of continuity of back symptomatology 
following discharge, and because the Board determined that the 
April 2007 VA examiner's opinion (which found that the Veteran's 
currently diagnosed minimal facet arthroscopy at L5-S1 was not 
traceable to his in-service back pain) was entitled to greater 
probative weight than Dr. B.'s January 2007 opinion; the 
preponderance of the evidence is against the claim and 
entitlement to service connection for a low back disability is 
denied.


ORDER

Service connection for a low back disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


